NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                               FEB 03 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

GUADALUPE ISABEL CASTILLO                        No. 08-17575
PEREYRA, surviving spouse of the
deceased, Juan Pinacho Rodriguez, on             D.C. No. 4:03-cv-00267-JMR
behalf of herself and Luis Armando
Pinacho, a minor chid,
                                                 MEMORANDUM *
             Plaintiffs - Appellants,

  v.

UNITED STATES OF AMERICA,

             Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                   John M. Roll, Chief District Judge, Presiding

                     Argued and Submitted December 9, 2009
                            San Francisco, California

Before: O’SCANNLAIN, RAWLINSON, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Guadalupe Isabel Castillo Pereyra and Luis Armando Pinacho (collectively

Appellants) appeal from the district court’s decision that it lacked jurisdiction over

Appellants’ wrongful death action.

      If the discretionary function exception to the Federal Tort Claims Act

applies, the district court correctly determined that it lacked subject matter

jurisdiction. See Sigman v. United States, 217 F.3d 785, 793 (9th Cir. 2000), as

amended. The exception applies if: 1) the government action involves exercise of

discretion, and 2) the discretion involves “considerations of social, economic, and

political policy . . .” Alfrey v. United States, 276 F.3d 557, 561 (9th Cir. 2002)

(citation omitted). Whether and when to remove an illegal alien from within this

country’s borders is a matter committed to the sole discretion of immigration

officials. See Martinez-Garcia v. Ashcroft, 366 F.3d 732, 735 (9th Cir. 2004).

Moreover, immigration matters affect core political considerations. See Mercado-

Zazueta v. Holder, 580 F.3d 1102, 1112 (9th Cir. 2009). Finally, the INS

Detention Standard did not “specifically prescribe[ ] a course of action” so as to

deprive the Border Patrol agents of discretion. Alfrey, 276 F.3d at 561 (citation

omitted).

      AFFIRMED.




                                     Page 2 of 2